DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1 and 40 are allowable. Claims 6, 7, 10-13, 42, 43, 46, 47, 49, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions corresponding to Species A-H, as set forth in the Office action mailed on Aug. 14, 2020, is hereby withdrawn and claims 6, 7, 10-13, 42, 43, 46, 47, and 49 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Applicant’s attorney, Mr. Todd A. Gerety, on Apr. 29, 2022.
The application has been amended as follows:

Cancel claims 53 and 57.

Please amend claim 1 as follows: in the last line, after “cleaning” add “, and wherein the at least one layer of the metal material comprises stainless steel”.

Please amend claim 40 as follows:
In line 9, change “being-exposed” to “being exposed”.
In the last line, after “away” add “, and wherein the metal layer comprises stainless steel”.

Please amend claim 54 as follows: in line 2 add “a” before “resin”.
Please amend claim 58 as follows: in line 2 add “a” before “resin”.


Allowable Subject Matter
Claims 1, 3-13, 40-47, 49-52, 54-56, 58-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Rata, Miettinen and Späth fail to teach or suggest a doctor blade as recited in claims 1 and 40, specifically, a doctor blade wherein the at least one layer of the metal material comprises stainless steel (claim 1), and a doctor blade wherein the metal layer comprises stainless steel (claim 40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783